                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CR-221-KDB-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                  Plaintiff,                           )
                                                       )
     v.                                                )       ORDER
                                                       )
 CAMERON JAMAL MCMANUS,                                )
                                                       )
                  Defendant.                           )
                                                       )

          THIS MATTER IS BEFORE THE COURT on pro se Defendant’s “Motion For

Reconsideration” (Document No. 30) filed September 8, 2020. In his pro se filing, Defendant is

seeking reconsideration of bond.      Having carefully considered the motion, the record, and

applicable authority, the undersigned will deny the motion, without prejudice.

          The undersigned notes that Defendant is represented by court-appointed counsel, Daniel

Powers Roberts. It is the practice of this Court when Defendant is represented by counsel that all

motions should be filed through Defendant’s attorney. If Defendant wishes, he should consult

with his attorney about whether it is advisable to re-file the motion.

          IT IS, THEREFORE, ORDERED that the “Motion For Reconsideration” (Document

No. 30) is DENIED WITHOUT PREJUDICE.



                                            Signed: September 9, 2020




          Case 3:20-cr-00221-KDB-DCK Document 31 Filed 09/09/20 Page 1 of 1
